DETAILED ACTION
This office action is responsive to communications filed on May 21, 2021.  Claims 29-32 have been amended.  Claims 29-32 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on May 21, 2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29-32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim et al. (US 2013/0265955).

Regarding Claim 29, Kim teaches a terminal device comprising a processor (“the UE may include a demultiplexer 1900 … a controller 1930” – See [0172]) configured to process to:
receive, from a network device, a parameter (“The DMRS allocation information determined at step 700 is transmitted to the co-scheduled UEs at step 710” – See [0104]; See also Fig. 7; In step 710, the UE (terminal) receives DMRS group allocation information (parameter) from the eNB (network device));
receive, from the network device, information on one or more Demodulation Reference Signal (DMRS) ports for a downlink DMRS transmission (“the eNB notifies each UE of the DMRS allocation information including at least one of the following information through physical layer signaling: … An allocated DMRS port(s) within the allocated DMRS group” – See [0087]-[0090]; “The DMRS allocation information determined at step 700 is transmitted to the co-scheduled UEs at step 710” – See [0104]; See also Fig. 7; The UE receives information on one or more DMRS ports); and
perform the downlink DMRS transmission between the terminal and the network device using the one or more DMRS ports for the downlink DMRS transmission (“transmitting the DMRS to the terminal” – See [0022]; The eNB transmits the DMRS to the UE based on the allocated DMRS ports/group),
wherein 12 DMRS configurations are divided into 4 groups, wherein a group from the 4 groups is identified by the parameter (“For example, the DMRS ports transmitted in the four DMRS groups as shown in FIG. 4 can use the orthogonal code sequences of length 2 and length 4 selectively. In this case, the number of supportable orthogonal DMRS ports is in the range from 8 to 16” – See [0077]; The 
wherein the information indicates a DMRS configuration belonging to the group identified by the parameter (“the eNB notifies each UE of the DMRS allocation information including at least one of the following information through physical layer signaling: … An allocated DMRS port(s) within the allocated DMRS group” – See [0087]-[0090]; “The DMRS allocation information determined at step 700 is transmitted to the co-scheduled UEs at step 710” – See [0104]; See also Fig. 7; The DMRS port allocation (information) belongs to an allocated DMRS group identified by the parameter in step 710).

Regarding Claim 30, Kim teaches a network device comprising a processor (“the eNB may include a controller 1800” – See [0168]) configured to:
transmit, to a terminal, a parameter (“The DMRS allocation information determined at step 700 is transmitted to the co-scheduled UEs at step 710” – See [0104]; See also Fig. 7; In step 710, the eNB (network device) transmits DMRS group allocation information (parameter) to the UE (terminal));
transmit, to the terminal device, information on one or more Demodulation Reference Signal (DMRS) ports for a downlink DMRS transmission (“the eNB notifies each UE of the DMRS allocation information including at least one of the following information through physical layer signaling: … An allocated DMRS port(s) within the allocated DMRS group” – See [0087]-[0090]; “The DMRS allocation information determined at step 700 is transmitted to the co-scheduled UEs at step 710” – See [0104]; See also Fig. 7; The eNB transmits information on one or more DMRS ports to the UE); and
perform the downlink DMRS transmission between the terminal device and the network device using the one or more DMRS ports for the downlink DMRS transmission (“transmitting the DMRS to the terminal” – See [0022]; The eNB transmits the DMRS to the UE based on the allocated DMRS ports/group),
“For example, the DMRS ports transmitted in the four DMRS groups as shown in FIG. 4 can use the orthogonal code sequences of length 2 and length 4 selectively. In this case, the number of supportable orthogonal DMRS ports is in the range from 8 to 16” – See [0077]; The number of DMRS ports (configurations) ranges from 8 to 16 and is divided into 4 groups.  Thus, 12 DMRS ports may be divided into 4 groups), and
wherein the information indicates a DMRS configuration belonging to the group identified by the parameter (“the eNB notifies each UE of the DMRS allocation information including at least one of the following information through physical layer signaling: … An allocated DMRS port(s) within the allocated DMRS group” – See [0087]-[0090]; “The DMRS allocation information determined at step 700 is transmitted to the co-scheduled UEs at step 710” – See [0104]; See also Fig. 7; The DMRS port allocation (information) belongs to an allocated DMRS group identified by the parameter in step 710).

Claim 31 is rejected based on reasoning similar to Claim 29.
Claim 32 is rejected based on reasoning similar to Claim 30.

Response to Arguments
On pages 5-7 of the remarks, Applicant argues in substance that Nam and Baligh not teach “receive, from a network device, a parameter; receive, from the network device, information on one or more Demodulation Reference Signal (DMRS) ports for a downlink DMRS transmission; and perform the downlink DMRS transmission between the terminal and the network device using the one or more DMRS ports for the downlink DMRS transmission, wherein 12 DMRS configurations are divided into 4 groups, wherein a group from the 4 groups is identified by the parameter, and wherein the information indicates a DMRS configuration belonging to the group identified by the parameter.”  

Conclusion
The prior art made of record but not relied upon teaches general concepts relating to DMRS port configurations, wherein up to 12 DMRS ports are supported.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478